Appeal from an order of the Genesee County Court (Robert C. Noonan, J.), entered October 4, 2004. The order directed defendant to pay restitution in the total amount of $513.45.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant was convicted upon her plea of guilty of forgery in the second degree (Penal Law § 170.10 [1]) and now challenges the amount of restitution ordered by County Court. The record establishes that a hearing to determine the amount of restitution was conducted by a referee and that, *1196when the People asked the court to order the amount recommended in the Referee’s report, defendant did not object to the amount. We thus conclude that defendant’s present challenge to the amount of restitution ordered is not properly before us (see People v Melino, 16 AD3d 908, 911 [2005], lv denied 5 NY3d 791 [2005] ). Present—Hurlbutt, J.P., Kehoe, Gorski, Green and Pine, JJ.